Cite as 2015 Ark. App. 4

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                     No. CR-14-451


                                                 Opinion Delivered   January 14, 2015

 ROBERT EDWARD JONES          APPEAL FROM THE CRITTENDEN
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-2007-49D]
 V.
                              HONORABLE RALPH WILSON, JR.,
 STATE OF ARKANSAS            JUDGE
                     APPELLEE
                              AFFIRMED; MOTION TO
                              WITHDRAW GRANTED

                             BRANDON J. HARRISON, Judge

       The Crittenden County Circuit Court revoked Robert Jones’s probation and

sentenced him to twelve years’ imprisonment. On appeal, Jones’s counsel argues that

there are no meritorious grounds for appeal and asks to be relieved as counsel. The clerk

of our court mailed a certified copy of counsel’s motion and brief to Jones in accordance

with Rule 4-3(k)(2) of the Arkansas Rules of the Supreme Court, informing him of his

right to file pro se points for reversal. Jones has not filed pro se points for reversal.

Because counsel has complied with the requirements of Rule 4-3(k), we grant the motion

to be relieved and affirm.

       The test for filing a no-merit brief is not whether there is any reversible error, but

whether an appeal would be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885
S.W.2d 904 (1994). Based on our review of the record for potential error pursuant to


                                             1
                                   Cite as 2015 Ark. App. 4

Anders v. California, 386 U.S. 738 (1967), and the requirements of Rule 4-3(k), we hold

that Jones’s appeal is wholly without merit. Therefore, pursuant to sections (a) and (b) of

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985), we issue this

memorandum opinion granting counsel’s motion to withdraw and affirming the court’s

revocation.

       Affirmed; motion to withdraw granted.

       VAUGHT and BROWN, JJ., agree.

       S. Butler Bernard, Jr., for appellant.

       No response.




                                                2